Citation Nr: 0831331	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a dental 
trauma for the purpose of VA outpatient dental treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from August 1975 
to August 1979 and from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2008; a transcript of that hearing is associated 
with the claims folder.

The issue of entitlement to service connection for residuals 
of a dental trauma other than teeth #8 and #25 for the 
purpose of VA outpatient dental treatment is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent evidence demonstrates that residuals of 
necrotic pulpectomies for teeth #8 and #25 were incurred as a 
result of dental trauma during service.


CONCLUSION OF LAW

Residuals of necrotic pulpectomies for teeth # 8 and #25 were 
incurred in service as a result of trauma.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted 
with respect to the teeth adjudicated herein, no purpose 
would be served by undertaking an analysis of whether there 
has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

The veteran is claiming service connection for the residuals 
of dental trauma incurred in service.  The veteran testified 
in March 2008 that his front teeth (top and bottom) where 
"pushed back" into his mouth when his face hit the steering 
wheel of a Jeep he accidentally drove into a foxhole.  He 
indicated that he sought treatment for his teeth immediately 
following the incident, and that he underwent root canals and 
bleaching.  The veteran testified that he was told that he 
might lose all of his front teeth eventually.  As for the 
veteran's current complaints, he stated that he has noticed 
his teeth have loosened over the years and that he has 
increased sensitivity to cold.  He denied any current dental 
care.  Hearing Transcript, p. 8.

Review of the veteran's service treatment records reflects 
that the veteran was seen in the dental clinic on November 8, 
1983, complaining that he "hit steering wheel."  The 
examiner noted that #7 and #8 were intruded and that #25 had 
slight mobility.  The veteran continued to be seen by dental; 
#8 was noted to be "persistently mobile" following the 
trauma, and #25 was sore and sensitive to cold.  See Service 
Dental Records dated December 21, 1983; January 12, 1984; 
January 30, 1984.  Eventually, #25 was deemed "nonvital," 
and a pulpectomy was completed to remove the necrotic pulp.  
Service Dental Record dated January 30, 1984.  A March 1984 
service dental record indicates that #8 was asymptomatic for 
the veteran; however, the tooth was discolored and there a 
different sensation was noted on percussion.  Service Dental 
Record dated March 1, 1984.  Tooth #8 was therefore 
"opened," and the necrotic pulp discovered was debrided.  
Id.  This tooth also underwent bleaching (likely because it 
was one of his top front teeth).  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(b) (2007).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA outpatient dental treatment, without 
being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2007).

In light of the above evidence, the Board is satisfied that 
there is sufficient evidence to find that the veteran 
sustained dental trauma to teeth #8 and #25 during service 
which resulted in residual damage, namely, residuals of 
necrotic pulpectomies.  As such, service connection is 
granted for residuals of necrotic pulpectomies to teeth #8 
and #25 for the purpose of VA outpatient dental treatment.


ORDER

Entitlement to service connection for residuals of necrotic 
pulpectomies to teeth #8 and #25 for the purpose of VA 
outpatient dental treatment is granted.


REMAND

The veteran's service dental records reflect that three teeth 
(#7, #8, and #25) were noted as undergoing some initial 
trauma as a result of his in-service Jeep accident.  Service 
Dental Record dated November 8, 1983.  As discussed above, 
the veteran underwent treatment of teeth #8 and #25 during 
service for chronic residuals of such trauma; thus, service 
connection for the purpose of VA outpatient dental treatment 
has been awarded with respect to these teeth.  There is no 
indication in the veteran's service treatment records that he 
suffered any chronic residuals of his dental trauma to tooth 
#7.  However, the veteran testified at his March 2008 hearing 
that following service his "teeth started bothering [him]."  
Specifically, he noticed them loosening as well as an 
increased sensitivity to cold.  

The Board acknowledges that the veteran did not specifically 
assert such symptomatology was associated with tooth #7.  
Nevertheless, the Board finds that the veteran's testimony 
raises the issue of whether tooth #7, which underwent some 
initial dental trauma during service (was intruded), 
developed a chronic residual dental condition post-service.  
In this regard, the veteran is competent to state that he 
experiences sensitivity to cold in his teeth and that such 
teeth feel loose.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology).  Thus, with consideration of 
the veteran's testimony of current complaints and the medical 
evidence showing the presence of dental trauma during 
service, the Board finds that VA is required to provide the 
veteran with a medical examination and to request a medical 
opinion as to whether he has any current residual dental 
conditions (other than teeth #8 and #25 which have already 
been service-connected) that are the result of his in-service 
dental trauma.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the names and addresses of all 
dental care providers who have treated him 
since separation from service in April 
1984.  After securing the necessary release 
from the veteran, obtain these records.

2.  After any dental records identified by 
the veteran as relevant to this claim have 
been associated with the claims file, 
schedule the veteran for a VA dental 
examination for the purpose of 
ascertaining the existence and etiology of 
any current and/or residual dental 
condition.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing, including any dental X-
rays.  After reviewing the record and 
examining the veteran, the examiner should 
specify the nature of any current dental 
conditions, particularly any condition 
pertaining to tooth #7, and/or any other 
current residuals of a dental trauma 
identified by the examiner.  Diagnosis(es) 
should be provided for all identified 
residuals/disabilities.  The examiner 
should then provide an opinion as to 
whether any of the identified dental 
conditions/residuals are more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's November 1983 dental trauma.  
A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran currently 
has any current dental conditions or 
residuals of a dental trauma that are 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

Note: Service connection has already been 
established for necrotic pulpectomies of 
teeth #8 and #25.  Unless additional 
residuals/conditions are identified for 
these teeth, the examiner need not discuss 
teeth #8 and #25.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


